Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 and 27 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a pseudo force sense generation apparatus comprising: a base mechanism; and a contact mechanism that performs periodical asymmetric translational motion relative to the base mechanism and gives force based on the asymmetric translational motion to a user with which the contact mechanism is in direct or indirect contact, wherein a mass of the contact mechanism is smaller than a mass of the base mechanism, or the mass of the contact mechanism is smaller than a mass of a system supporting the contact mechanism where the system has the base mechanism and a mechanism that is attached to the base mechanism, the base mechanism includes a base mechanism-side component, the contact mechanism includes a contact mechanism-side component that performs asymmetric translational vibration relative to the base mechanism-side component and a contact portion which is at least partially positioned outside the contact mechanism-side component and performs asymmetric translational motion based on the asymmetric translational vibration of the contact mechanism-side component, wherein the asymmetric translational vibration is performed such that a force given by the contact mechanism to the user is in a predetermined direction and has an absolute value higher than a force that is in the opposite direction to the predetermined direction, among components of the base mechanism and the contact mechanism, only the contact portion performing the asymmetric translational motion relative to the base mechanism-side component is a part that makes direct or indirect contact with the user, and the pseudo force sense generation apparatus presents force sense to the user by the asymmetric translational motion of the contact portion relative to the base mechanism-side component in a condition that the user supports reaction force of weight of the pseudo force sense generation apparatus via only the contact portion performing the asymmetric translational motion relative to the base mechanism-side component, wherein directions of the asymmetric translational motion of the contact portion relative to the base mechanism-side component contain directional components parallel to surface of the contact portion where the user supports reaction force of weight of the pseudo force sense generation apparatus, the contact portion is a case that covers at least part of an external area of a mobile terminal device included in a body portion supporting the base mechanism-side component thereon, and the body portion is a mechanism included in the base mechanism or the mechanism that is attached to the base mechanism.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684